UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number 1-13648 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Balchem Corporation 401(k) Profit Sharing Plan B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Balchem Corporation 52 Sunrise Park Road New Hampton, NY 10958 REQUIRED INFORMATION Financial Statements: 4.In lieu of requirements of Items 1-3, audited financial statements and schedules prepared in accordance with the requirements of ERISA for the plan's fiscal year ended December 31, 2010 are presented herein. Exhibits: Exhibit No. 23 - Consent of MCGLADREY & PULLEN, LLP, Independent Registered Public Accounting Firm EXHIBIT INDEX Exhibit No.
